DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alsters (WO 2015197452).
Regarding claim 9, Alsters discloses a tapered end mill including an outer circumferential cutting edge 25 disposed along a flute 45 extending in a tool axis direction with a diameter of the outer circumferential cutting edge reduced toward a tool tip side 37 (Page 4, Lines 12-15). The flute is disposed such that a flute bottom radius defined as a distance between a flute bottom and the tool axis decreases from a shank side (generally 39) toward the tool tip side. The flute bottom radius linearly changes at a predetermined gradient angle in the tool axis direction. The gradient angle changes at a predetermined point 49 to become smaller on the tool tip side as compared to the shank side.
A gradient angle CA1 on the tool tip side relative to the change point is equal to or larger than zero degrees and is smaller than a gradient angle (unlabeled, but the gradient angle present at location ALT/47)  on the shank side relative to the change point (see Fig. 3).
While Alsters discloses the tool being tapered as discussed above, Alsters does not specifically disclose the tool taper half angle being larger than the gradient angle on the tool tip side relative to the change point and smaller than the gradient angle on the shank side relative to the change point.
However, as the taper half angle of the tool is directly related to the shape of a groove cut in the workpiece, depending on the desired angle of the sides of a tapered groove machined in a workpiece, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the tool with a taper half angle larger than the gradient angle CA1 but smaller than the gradient angle present at 47.
Regarding claim 10, Alsters discloses the flute 45 being one of a plurality of flutes disposed around the tool axis at equal angle intervals. The outer circumferential cutting edge 25 is one of a plurality of outer circumferential cutting edges disposed along the plurality of flutes respectively (see Fig. 2). The flute is a helical flute twisted around the tool axis and a helical direction of the helical flute is determined such that chips cut out by the outer circumferential cutting edge are discharged toward the shank side when the tapered end mill is rotationally driven around the tool axis (Page 4, Lines 3-17).
Regarding claim 11, Alsters discloses the gradient angle CA1 being within a range of 0°≤CA1≤30° (Page 3, Lines 17-20).
Regarding claim 12, Alsters discloses when D is a tip tool diameter, the change point being defined within a range of 1D to 10D from the tool tip in the tool axis direction (Page 3, Lines 22-25).
Regarding claim 13, Alsters discloses L being a cutting edge length of the tapered end mill (AL1 + ALT + AL2 = L). Alsters appears to show the change point 49 being defined within a range of 0.2L to 0.7L from the tool tip 37 in the tool axis direction (Fig. 3), but does explicitly disclose such a configuration.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the tool of Alsters such that the distance AL1, and by extension, the change point lies in a range of 0.2L to 0.7L to ensure that the narrowest portion of the tool has sufficient length to form the desired groove depth in a workpiece and evacuate chips cut by the cutting edges, but also maintains sufficient strength to avoid becoming fragile and bending. See Page 2, Lines 21-31 and MPEP 2144.05 II A.
Regarding claim 14, Alsters discloses the gradient angle smoothly changing in the vicinity of the change point 49 (see Fig. 3).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alsters (WO 2015197452) as applied to claim 9 above, and further in view of JP 08-004967.
Regarding claim 15, Alsters discloses the tapered end mill inherently having a rake angle, but Alsters does not disclose the particular rake angle, or the rake angle being constant or not over the entire length of the outer circumferential cutting edge.
JP ‘967 discloses a similar tapered end mill (Fig. 7) wherein the rake angle θ1 is constant throughout the length of the tool in order to maintain excellent blade edge strength and reduce chattering and abnormal wear of the tip and blade (Paragraphs 19-21 of the attached English translation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Alsters by providing a constant rake angle throughout the entire cutting edge length in order to strengthen the cutting edge and reduce chattering and edge wear, as taught by JP ‘967.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haimer et al. (USPG 20170087645) and Haimer et al. (USPG 20170087646) disclose elements of, or similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722